    Case 17-31795              Doc 799           Filed 03/26/19 Entered 03/26/19 08:43:49        Desc Main
                                                   Document Page 1 of 2
        FILED & JUDGMENT ENTERED
                  Steven T. Salata




             March 26 2019


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                                 _____________________________
                                                                                           Laura T. Beyer
                                                                                   United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                        CHARLOTTE DIVISION


In re                                                               Chapter 11

BESTWALL LLC,1                                                      Case No. 17-31795 (LTB)
                                             Debtor.


           FOURTH ORDER EXTENDING THE EXCLUSIVE PERIODS TO FILE
        A PLAN OF REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

                     This matter coming before the Court on the Debtor’s Fourth Motion for an Order

Extending the Exclusive Periods to File a Plan of Reorganization and Solicit Acceptances

Thereof [Docket No. 781] (the “Motion”),2 filed by Bestwall LLC, the debtor and debtor in

possession in the above-captioned chapter 11 case (the “Debtor”); the Court having reviewed

the Motion and having heard the statements of counsel and evidence adduced with respect to

the Motion at a hearing before the Court (the “Hearing”); the Court having found that

(i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) venue is

1
          The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
          100 Peachtree Street, N.W., Atlanta, Georgia 30303.
2
          Capitalized terms used but not defined herein shall have the respective meanings given to such terms in
          the Motion.



NAI-1506776255
 Case 17-31795        Doc 799    Filed 03/26/19 Entered 03/26/19 08:43:49            Desc Main
                                   Document Page 2 of 2


proper in this district pursuant to 28 U.S.C. § 1409, (iii) this is a core proceeding pursuant to

28 U.S.C. § 157(b) and (iv) cause exists within the meaning of section 1121(d) of

the Bankruptcy Code for the extension of the Exclusive Periods granted herein; and the Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein;

                 IT IS HEREBY ORDERED THAT:

                 1.    The Motion is GRANTED.

                 2.    Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Filing

Period is hereby extended through and including May 2, 2019.

                 3.    Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive

Solicitation Period is hereby extended through and including July 2, 2019.

                 4.    This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the interpretation, implementation or enforcement of this Order.


This Order has been signed electronically. The judge's            United States Bankruptcy Court
signature and court's seal appear at the top of the
Order.




NAI-1506776255                                  -2-
